
	

113 HR 2213 IH: Border Communities Economic Security and Sustainability Act of 2013
U.S. House of Representatives
2013-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2213
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2013
			Mr. McCaul (for
			 himself and Mr. Cuellar) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To incorporate into the design and construction of
		  reconfigured and new ports of entry certain concerns relating to border
		  location-dependent businesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Communities Economic Security and Sustainability Act
			 of 2013.
		2.Incorporation
			 into the design and construction of reconfigured and new ports of entry of
			 certain concerns relating to border location-dependent businessesNotwithstanding any other provision of law,
			 the Secretary of Homeland Security and the Administrator of the General
			 Services Administration, as an ongoing part of the efforts of the Department of
			 Homeland Security and the General Services Administration to reconfigure and
			 make more secure the country’s ports of entry, shall coordinate to the extent
			 practicable to ensure that appropriate measures are taken to accommodate
			 preexisting and border location-dependent businesses into the design and
			 construction of reconfigured and new ports of entry.
		
